DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is written in response to the arguments filed on January 05, 2021. Claims 2-21 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 7-10, 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0156595 A1, hereinafter referred to as Wu), in view of Nerurkar et al. (US 2019/0026489 A1, hereinafter referred to as Nerurkar), and further in view of Westerlund et al. (“CREDIT CARD FRAUD DETECTION,” hereinafter referred to as Westerlund).

As to claim 2, Wu teaches a computer-implemented method comprising:
selecting, as a target burst node, a burst node that is associated with service data of a data owner from a decision forest, wherein the decision forest comprises at least one decision tree, and wherein each decision tree comprises at least one burst node and at least two leaf nodes, and wherein each leaf node is associated with a leaf value (see paragraphs [0013]…decision trees 140… A collection of related decision trees is sometimes called a "forest"; [0021]-[0028]... in FIG. 2, a decision tree has a plurality of nodes, such as shown at 200, 202, 204, 206, 208. Some nodes (e.g., 200, 202) are decision or non-terminal nodes, with a first decision node (e.g., 200)….Each decision node can be assigned an identifier or value (e.g., b1 for node 200, b2 for node 202)…Other nodes 204, 206 and 208 are called "terminal" or "leaf' nodes and have a corresponding value, e.g., v1, v2 and v3, respectively... This value can be a label, identifier or other value that represents the output of the decision tree in response to input of the input vector V…).
Wu teaches decision tress with conditional tests (splitting criterion) to be met but fails to explicitly:
wherein the target burst node is associated with a splitting criterion that includes a first set of two prediction paths;
generating a fake splitting criterion that includes a second set of two prediction paths for the target burst node.
generating, for the target burst node, a splitting criterion set comprising (i) the fake splitting criterion for the target burst node, and (ii) the splitting criterion that is associated with the target burst node; and
transmitting the splitting criterion set to the data owner.
However Nerurkar teaches:
generating, for the target burst node, a splitting criterion set comprising (i) the fake splitting criterion for the target burst node, and (ii) the splitting criterion that is associated with the target burst node (see paragraphs [0009]…generating a set of splits based on the restricted data…; [0117]-[0118]…split s at the parent node is based on a test condition of a feature of the training data (Xtrain' Ytrain) that compares the feature value of an entry to a reference value, and verifies whether the feature value meets that condition or not…Fig. 5, wherein using the broadest reasonable interpretation, Examiner interprets the “no” arrow as the fake splitting criterion and the “yes” arrow as the actual splitting criterion; [0165]-[0166], and [0180]…a split may be "age >80" or "age <20… bin 3 for continuous features falling in the range 2.01-3, and so on; a split may be, for example, "bin number >2" or "continuous feature value  ≥ 2," mapping to continuous features with a value of at least 2.00); and
transmitting the splitting criterion set to the data owner (see paragraphs [0009]…
differentially private random forest classifier is provided to the client; [0031]… Restricted data…;  [0185]-[0187]…Fig. 15, element 1535…provides 1535 the differentially private random forest classifier to the client 104 in response to the request; wherein using the broadest reasonable interpretation, Examiner interprets element 1535 to include the data owner).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Wu to add a splitting criterion set to Wu’s system as taught by Nerurkar above.  The modification would have been obvious because one of ordinary skill would be motivated to have a differentially private security system that provides an improved database system having expanded and enhanced access to restricted data relative to other database systems, as suggested by Nerurkar (paragraph [0039]).
But Wu and Nerurkar fail to explicitly teach:
wherein the target burst node is associated with a splitting criterion that includes a first set of two prediction paths;
generating a fake splitting criterion that includes a second set of two prediction paths for the target burst node.
However, Westerlund teaches:
wherein the target burst node is associated with a splitting criterion that includes a first set of two prediction paths (see pages 4-5, Fig. 2.1: wherein using the broadest reasonable interpretation, Examiner interprets Internal nodes V1 < 200 [Wingdings font/0xE0] V2 > 4.5 and V1 < 200 [Wingdings font/0xE0] V3 > 60 as the first set of two prediction paths; Fig. 2.2: all leafs in each individual grown decision tree consist of one class (e.g. fraud or genuine), and the most predicted class will be the representative for the bth tree);
generating a fake splitting criterion that includes a second set of two prediction paths for the target burst node (see pages 4-7, Fig. 2.1: wherein using the broadest reasonable interpretation, Examiner interprets Internal nodes V1 < 200 [Wingdings font/0xE0] V2 > 4.5 [Wingdings font/0xE0] Legit and  V1 < 200 [Wingdings font/0xE0] V3 > 60 [Wingdings font/0xE0] Legit as a fake splitting criterion with a second set of two prediction paths; Fig. 2.2: all leafs in each individual grown decision tree consist of one class (e.g. fraud or genuine), and the most predicted class will be the representative for the bth tree).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Wu and Nerurkar to add prediction paths to the combination system of Wu and Nerurkar’s system as taught by Westerlund above.  The modification would have been obvious because one of ordinary skill would be motivated t to classify transactions as fraudulent or legitimate, as suggested by Westerlund (page 2, section 1.2 Detecting frauds using machine learning).

As to claim 3, which incorporates the rejection of claim 2, Nerurkar teaches wherein each burst node in the decision forest corresponds to a data type (see paragraphs [0157]-[0159]…..Age > 80).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Wu to add a splitting criterion set to Wu’s system as taught by Nerurkar above.  The modification would have been obvious because one of ordinary skill would be motivated to have a differentially private security system 102 that provides an improved database system having expanded and enhanced access to restricted data relative to other database systems, as suggested by Nerurkar (paragraph [0039]).

As to claim 7, which incorporates the rejection of claim 2, Wu teaches wherein the decision forest comprises another burst node (see paragraph [0013]…decision forest; [0021]-[0022]…decision tree has a plurality of nodes, such as shown at 200, 202, 204, 206, 208. Some nodes (e.g., 200, 202) are decision or non-terminal nodes, with a first decision node (e.g., 200) receiving an input vector V to be).

As to claim 8, which incorporates the rejection of claim 2, Nerurkar teaches saving a splitting criterion that is associated with another burst node and a leaf value
corresponding to a leaf node see paragraph [0118]…in FIG. 5, node t1 creates a split s1 into two child nodes t2 and t3 based on the test condition x5 2:5, which checks if an entry contains a fifth feature value equal to or greater than 5. The training data (Xtrain Ytrain) is thus split at s1 into one partition that contains entries with x5 ,,5 and another partition that contains entries with x5≤5. The former partition is directed to child node t1 and the latter partition is directed to child node t2 . The partitioning process is repeated until the leaf nodes of the binary decision tree are determined.
 …Fig. 5, wherein using the broadest reasonable interpretation, Examiner interprets the partitioning process is repeated until the leaf nodes of the binary decision tree are determined to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Wu to add a splitting criterion set to Wu’s system as taught by Nerurkar above.  The modification would have been obvious because one of ordinary skill would be motivated to have a differentially private security system 102 that provides an improved database system having expanded and enhanced access to restricted data relative to other database systems, as suggested by Nerurkar (paragraph [0039]).

As to claim 9, Wu teaches a computer-implemented system comprising one or more computers, and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (see paragraphs [0063]-[0064] memory, instructions, persistent storage…), perform operations comprising:
selecting, as a target burst node, a burst node that is associated with service data of a data owner from a decision forest, wherein the decision forest comprises at least one decision tree, and wherein each decision tree comprises at least one burst node and at least two leaf nodes, wherein each burst node includes is associated with a splitting criterion, and wherein each leaf node is associated with a leaf value (see paragraphs [0013]…decision trees 140… A collection of related decision trees is sometimes called a "forest"; [0021]-[0028]... in FIG. 2, a decision tree has a plurality of nodes, such as shown at 200, 202, 204, 206, 208. Some nodes (e.g., 200, 202) are decision or non-terminal nodes, with a first decision node (e.g., 200)….Each decision node can be assigned an identifier or value (e.g., b1 for node 200, b2 for node 202)…Other nodes 204, 206 and 208 are called "terminal" or "leaf' nodes and have a corresponding value, e.g., v1, v2 and v3, respectively... This value can be a label, identifier or other value that represents the output of the decision tree in response to input of the input vector V…).
Wu teaches decision tress with conditional tests (splitting criterion) to be met but fails to explicitly:
wherein the target burst node is associated with a splitting criterion that includes a first set of two prediction paths;
generating a fake splitting criterion that includes a second set of two prediction paths for the target burst node.
generating, for the target burst node, a splitting criterion set comprising (i) the fake splitting criterion for the target burst node, and (ii) the splitting criterion that is associated with the target burst node; and
transmitting the splitting criterion set to the data owner.
However Nerurkar teaches:
generating, for the target burst node, a splitting criterion set comprising (i) the fake splitting criterion for the target burst node, and (ii) the splitting criterion that is associated with the target burst node (see paragraphs [0009]…generating a set of splits based on the restricted data…; [0117]-[0118]…split s at the parent node is based on a test condition of a feature of the training data (Xtrain' Ytrain) that compares the feature value of an entry to a reference value, and verifies whether the feature value meets that condition or not…Fig. 5, wherein using the broadest reasonable interpretation, Examiner interprets the “no” arrow as the fake splitting criterion and the “yes” arrow as the actual splitting criterion; [0165]-[0166], and [0180]…a split may be "age >80" or "age <20… bin 3 for continuous features falling in the range 2.01-3, and so on; a split may be, for example, "bin number >2" or "continuous feature value  ≥ 2," mapping to continuous features with a value of at least 2.00); and
transmitting the splitting criterion set to the data owner (see paragraphs [0009]…
differentially private random forest classifier is provided to the client; [0031]… Restricted data…;  [0185]-[0187]…Fig. 15, element 1535…provides 1535 the differentially private random forest classifier to the client 104 in response to the request; wherein using the broadest reasonable interpretation, Examiner interprets element 1535 to include the data owner).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Wu to add a splitting criterion set to Wu’s system as taught by Nerurkar above.  The modification would have been obvious because one of ordinary skill would be motivated to have a differentially private security system that provides an improved database system having expanded and enhanced access to restricted data relative to other database systems, as suggested by Nerurkar (paragraph [0039]).
But Wu and Nerurkar fail to explicitly teach:
wherein the target burst node is associated with a splitting criterion that includes a first set of two prediction paths;
generating a fake splitting criterion that includes a second set of two prediction paths for the target burst node.
However Westerlund teaches:
wherein the target burst node is associated with a splitting criterion that includes a first set of two prediction paths (see pages 4-5, Fig. 2.1: wherein using the broadest reasonable interpretation, Examiner interprets Internal nodes V1 < 200 [Wingdings font/0xE0] V2 > 4.5 and  V1 < 200 [Wingdings font/0xE0] V3 > 60 as the two prediction paths; Fig. 2.2: all leafs in each individual grown decision tree consist of one class (e.g. fraud or genuine), and the most predicted class will be the representative for the bth tree);
generating a fake splitting criterion that includes a second set of two prediction paths for the target burst node (see pages 4-7, Fig. 2.1: wherein using the broadest reasonable interpretation, Examiner interprets Internal nodes V1 < 200 [Wingdings font/0xE0] V2 > 4.5 [Wingdings font/0xE0] Legit and  V1 < 200 [Wingdings font/0xE0] V3 > 60 [Wingdings font/0xE0] Legit as a fake splitting criterion with two prediction paths; Fig. 2.2: all leafs in each individual grown decision tree consist of one class (e.g. fraud or genuine), and the most predicted class will be the representative for the bth tree).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Wu and Nerurkar to add prediction paths to the combination system of Wu and Nerurkar’s system as taught by Westerlund above.  The modification would have been obvious because one of ordinary skill would be motivated t to classify transactions as fraudulent or legitimate, as suggested by Westerlund (page 2, section 1.2 Detecting frauds using machine learning).

As to claim 10, which incorporates the rejection of claim 2, Nerurkar teaches wherein each burst node in the decision forest corresponds to a data type (see paragraphs [0157]-[0159]…..Age > 80).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Wu to add a splitting criterion set to Wu’s system as taught by Nerurkar above.  The modification would have been obvious because one of ordinary skill would be motivated to have a differentially private security system 102 that provides an improved database system having expanded and enhanced access to restricted data relative to other database systems, as suggested by Nerurkar (paragraph [0039]).

As to claim 14, which incorporates the rejection of claim 9, Wu teaches wherein the decision forest comprises another burst node (see paragraph [0013]…decision forest; [0021]-[0022]…decision tree has a plurality of nodes, such as shown at 200, 202, 204, 206, 208. Some nodes (e.g., 200, 202) are decision or non-terminal nodes, with a first decision node (e.g., 200) receiving an input vector V to be).

As to claim 15, which incorporates the rejection of claim 9, Nerurkar teaches saving a splitting criterion that is associated with another burst node and a leaf node
corresponding to a leaf node (see paragraph [0118]…in FIG. 5, node t1 creates a split s1 into two child nodes t2 and t3 based on the test condition x5 2:5, which checks if an entry contains a fifth feature value equal to or greater than 5. The training data (Xtrain Ytrain) is thus split at s1 into one partition that contains entries with x5 ,,5 and another partition that contains entries with x5≤5. The former partition is directed to child node t1 and the latter partition is directed to child node t2 . The partitioning process is repeated until the leaf nodes of the binary decision tree are determined.
 …Fig. 5, wherein using the broadest reasonable interpretation, Examiner interprets the partitioning process is repeated until the leaf nodes of the binary decision tree are determined to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Wu to add a splitting criterion set to Wu’s system as taught by Nerurkar above.  The modification would have been obvious because one of ordinary skill would be motivated to have a differentially private security system 102 that provides an improved database system having expanded and enhanced access to restricted data relative to other database systems, as suggested by Nerurkar (paragraph [0039]).

As to claim 16, Wu teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
selecting, as a target burst node, a burst node that is associated with service data of a data owner from a decision forest, wherein the decision forest comprises at least one decision tree, and wherein each decision tree comprises at least one burst node and at least two leaf nodes, wherein each burst node includes is associated with a splitting criterion, and wherein each leaf node is associated with a leaf value (see paragraphs [0013]…decision trees 140… A collection of related decision trees is sometimes called a "forest"; [0021]-[0028]... in FIG. 2, a decision tree has a plurality of nodes, such as shown at 200, 202, 204, 206, 208. Some nodes (e.g., 200, 202) are decision or non-terminal nodes, with a first decision node (e.g., 200)….Each decision node can be assigned an identifier or value (e.g., b1 for node 200, b2 for node 202)…Other nodes 204, 206 and 208 are called "terminal" or "leaf' nodes and have a corresponding value, e.g., v1, v2 and v3, respectively... This value can be a label, identifier or other value that represents the output of the decision tree in response to input of the input vector V…).
Wu teaches decision tress with conditional tests (splitting criterion) to be met but fails to explicitly:
wherein the target burst node is associated with a splitting criterion that includes a first set of two prediction paths;
generating a fake splitting criterion that includes a second set of two prediction paths for the target burst node.
generating, for the target burst node, a splitting criterion set comprising (i) the fake splitting criterion for the target burst node, and (ii) the splitting criterion that is associated with the target burst node; and
transmitting the splitting criterion set to the data owner.
However Nerurkar teaches:
generating a fake splitting criterion for the target burst node (see paragraphs [0117]-[0118]…split s at the parent node is based on a test condition of a feature of the training data (Xtrain' Ytrain) that compares the feature value of an entry to a reference value, and verifies whether the feature value meets that condition or not…Fig. 5, wherein using the broadest reasonable interpretation, Examiner interprets the “no” arrow as the fake splitting criterion);
generating, for the target burst node, a splitting criterion set comprising (i) the fake splitting criterion for the target burst node, and (ii) the splitting criterion that is associated with the target burst node (see paragraphs [0009]…generating a set of splits based on the restricted data…; [0117]-[0118]…split s at the parent node is based on a test condition of a feature of the training data (Xtrain' Ytrain) that compares the feature value of an entry to a reference value, and verifies whether the feature value meets that condition or not…Fig. 5, wherein using the broadest reasonable interpretation, Examiner interprets the “no” arrow as the fake splitting criterion and the “yes” arrow as the actual splitting criterion; [0165]-[0166], and [0180]…a split may be "age >80" or "age <20… bin 3 for continuous features falling in the range 2.01-3, and so on; a split may be, for example, "bin number >2" or "continuous feature value  ≥ 2," mapping to continuous features with a value of at least 2.00); and
transmitting the splitting criterion set to the data owner (see paragraphs [0009]…
differentially private random forest classifier is provided to the client; [0031]… Restricted data…;  [0185]-[0187]…Fig. 15, element 1535…provides 1535 the differentially private random forest classifier to the client 104 in response to the request; wherein using the broadest reasonable interpretation, Examiner interprets element 1535 to include the data owner).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Wu to add a splitting criterion set to Wu’s system as taught by Nerurkar above.  The modification would have been obvious because one of ordinary skill would be motivated to have a differentially private security system 102 that provides an improved database system having expanded and enhanced access to restricted data relative to other database systems, as suggested by Nerurkar (paragraph [0039]).
But Wu and Nerurkar fail to explicitly teach:
wherein the target burst node is associated with a splitting criterion that includes a first set of two prediction paths;
generating a fake splitting criterion that includes a second set of two prediction paths for the target burst node.
However Westerlund teaches:
wherein the target burst node is associated with a splitting criterion that includes a first set of two prediction paths (see pages 4-5, Fig. 2.1: wherein using the broadest reasonable interpretation, Examiner interprets Internal nodes V1 < 200 [Wingdings font/0xE0] V2 > 4.5 and  V1 < 200 [Wingdings font/0xE0] V3 > 60 as the two prediction paths; Fig. 2.2: all leafs in each individual grown decision tree consist of one class (e.g. fraud or genuine), and the most predicted class will be the representative for the bth tree);
generating a fake splitting criterion that includes a second set of two prediction paths for the target burst node (see pages 4-7, Fig. 2.1: wherein using the broadest reasonable interpretation, Examiner interprets Internal nodes V1 < 200 [Wingdings font/0xE0] V2 > 4.5 [Wingdings font/0xE0] Legit and  V1 < 200 [Wingdings font/0xE0] V3 > 60 [Wingdings font/0xE0] Legit as a fake splitting criterion with two prediction paths; Fig. 2.2: all leafs in each individual grown decision tree consist of one class (e.g. fraud or genuine), and the most predicted class will be the representative for the bth tree).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Wu and Nerurkar to add prediction paths to the combination system of Wu and Nerurkar’s system as taught by Westerlund above.  The modification would have been obvious because one of ordinary skill would be motivated t to classify transactions as fraudulent or legitimate, as suggested by Westerlund (page 2, section 1.2 Detecting frauds using machine learning).

As to claim 17, which incorporates the rejection of claim 16, Nerurkar teaches wherein each burst node in the decision forest corresponds to a data type (see paragraphs [0157]-[0159]…..Age > 80).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Wu to add a splitting criterion set to Wu’s system as taught by Nerurkar above.  The modification would have been obvious because one of ordinary skill would be motivated to have a differentially private security system 102 that provides an improved database system having expanded and enhanced access to restricted data relative to other database systems, as suggested by Nerurkar (paragraph [0039]).

As to claim 21, which incorporates the rejection of claim 16, Wu teaches wherein the decision forest comprises another burst node (see paragraph [0013]…decision forest; [0021]-[0022]…decision tree has a plurality of nodes, such as shown at 200, 202, 204, 206, 208. Some nodes (e.g., 200, 202) are decision or non-terminal nodes, with a first decision node (e.g., 200) receiving an input vector V to be)

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0156595 A1, hereinafter referred to as Wu), in view of Nerurkar et al. (US 2019/0026489 A1, hereinafter referred to as Nerurkar), and further in view of Westerlund et al. (“CREDIT CARD FRAUD DETECTION,” hereinafter referred to as Westerlund), and Tueno et al. (US 2018/0165460 A1, hereinafter referred to as Tueno).

As to claim 4, which incorporates the rejection of claim 2, Wu, Nerurkar and Westerlund fail to explicitly teach a data type corresponding to the target burst node is the same as the data type corresponding to the service data.
However, Tueno teaches wherein a data type corresponding to the target burst node is the same as the data type corresponding to the service data (see paragraphs [0004]-[0005]…nodes that each correspond to a ciphertext of data associated with the data owner, the ciphertext of the data associated with the data owner being stored at the cloud service provider, and a relative position of the plurality of nodes within the OPE tree corresponding to an order that is present in the data associated with the data owner).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Wu, Nerurkar and Westerlund to add a data type corresponding to the service data to the combination system of Wu, Nerurkar and Westerlund’s system as taught by Tueno above.  The modification would have been obvious because one of ordinary skill would be motivated to have an OPE encoding for an input value is determined from the data client based on traversing of the OPE tree, where the OPE encoding for the input value is indicative of a position of a node corresponding to the input value within the OPE tree, as suggested by Tueno (paragraph [0004]).

As to claim 5, which incorporates the rejection of claim 2, Wu, Nerurkar and Westerlund fail to explicitly teach a data type corresponding to the target burst node is the same as the data type corresponding to the service data.
However, Tueno teaches wherein the data owner has all of the service data (see paragraph [0025]…The data owner can encrypt its data prior to outsourcing the data to the cloud service provider such that only the ciphertext of the data is outsourced to the cloud service provider…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Wu, Nerurkar and Westerlund to add a data type corresponding to the service data to the combination system of Wu, Nerurkar and Westerlund’s system as taught by Tueno above.  The modification would have been obvious because one of ordinary skill would be motivated to have an OPE encoding for an input value is determined from the data client based on traversing of the OPE tree, where the OPE encoding for the input value is indicative of a position of a node corresponding to the input value within the OPE tree, as suggested by Tueno (paragraph [0004]).

As to claim 11, which incorporates the rejection of claim 9, Wu, Nerurkar and Westerlund fail to explicitly teach a data type corresponding to the target burst node is the same as the data type corresponding to the service data.
However, Tueno teaches wherein a data type corresponding to the target burst node is the same as the data type corresponding to the service data (see paragraphs [0004]-[0005]…nodes that each correspond to a ciphertext of data associated with the data owner, the ciphertext of the data associated with the data owner being stored at the cloud service provider, and a relative position of the plurality of nodes within the OPE tree corresponding to an order that is present in the data associated with the data owner).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Wu, Nerurkar and Westerlund to add a data type corresponding to the service data to the combination system of Wu, Nerurkar and Westerlund’s system as taught by Tueno above.  The modification would have been obvious because one of ordinary skill would be motivated to have an OPE encoding for an input value is determined from the data client based on traversing of the OPE tree, where the OPE encoding for the input value is indicative of a position of a node corresponding to the input value within the OPE tree, as suggested by Tueno (paragraph [0004]).
As to claim 12, which incorporates the rejection of claim 9, Wu, Nerurkar and Westerlund fail to explicitly teach a data type corresponding to the target burst node is the same as the data type corresponding to the service data.
However, Tueno teaches wherein the data owner has all of the service data (see paragraph [0025]…The data owner can encrypt its data prior to outsourcing the data to the cloud service provider such that only the ciphertext of the data is outsourced to the cloud service provider…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Wu, Nerurkar and Westerlund to add a data type corresponding to the service data to the combination system of Wu, Nerurkar and Westerlund’s system as taught by Tueno above.  The modification would have been obvious because one of ordinary skill would be motivated to have an OPE encoding for an input value is determined from the data client based on traversing of the OPE tree, where the OPE encoding for the input value is indicative of a position of a node corresponding to the input value within the OPE tree, as suggested by Tueno (paragraph [0004]).

As to claim 18, which incorporates the rejection of claim 16, Wu, Nerurkar and Westerlund fail to explicitly teach a data type corresponding to the target burst node is the same as the data type corresponding to the service data.
However, Tueno teaches wherein a data type corresponding to the target burst node is the same as the data type corresponding to the service data (see paragraphs [0004]-[0005]…nodes that each correspond to a ciphertext of data associated with the data owner, the ciphertext of the data associated with the data owner being stored at the cloud service provider, and a relative position of the plurality of nodes within the OPE tree corresponding to an order that is present in the data associated with the data owner).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Wu, Nerurkar and Westerlund to add a data type corresponding to the service data to the combination system of Wu, Nerurkar and Westerlund’s system as taught by Tueno above.  The modification would have been obvious because one of ordinary skill would be motivated to have an OPE encoding for an input value is determined from the data client based on traversing of the OPE tree, where the OPE encoding for the input value is indicative of a position of a node corresponding to the input value within the OPE tree, as suggested by Tueno (paragraph [0004]).

As to claim 19, which incorporates the rejection of claim 16, Wu, Nerurkar and Westerlund fail to explicitly teach a data type corresponding to the target burst node is the same as the data type corresponding to the service data.
However, Tueno teaches wherein the data owner has all of the service data (see paragraph [0025]…The data owner can encrypt its data prior to outsourcing the data to the cloud service provider such that only the ciphertext of the data is outsourced to the cloud service provider…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Wu, Nerurkar and Westerlund to add a data type corresponding to the service data to the combination system of Wu, Nerurkar and Westerlund’s system as taught by Tueno above.  The modification would have been obvious because one of ordinary skill would be motivated to have an OPE encoding for an input value is determined from the data client based on traversing of the OPE tree, where the OPE encoding for the input value is indicative of a position of a node corresponding to the input value within the OPE tree, as suggested by Tueno (paragraph [0004]).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0156595 A1, hereinafter referred to as Wu), in view of Nerurkar et al. (US 2019/0026489 A1, hereinafter referred to as Nerurkar), and further in view of Westerlund et al. (“CREDIT CARD FRAUD DETECTION,” hereinafter referred to as Westerlund), and LIU (US 2017/0061311 A1, hereinafter referred to as LIU).

As to claim 6, which incorporates the rejection of claim 2, Wu, Nerurkar and Westerlund fail to explicitly teach wherein a model owner has part of the service data, and the data owner has another part of the service data.
However, LIU teaches wherein a model owner has part of the service data, and the data owner has another part of the service data (see paragraphs [0023]-[0024]…the enterprise (data owner) collects data (step 11) and transmits the data as training data to the data analysis service provider (steps S13, S21). The service provider analyzes the data, for example, using machine learning, to generate a model (step S22), and sends the model back to the data owner (steps S23, S14). The data owner applies the model, for example, using it to generate predictions from prediction input (step S16)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Wu, Nerurkar and Westerlund to add a model owner and a data owner to the combination system of Wu, Nerurkar and Westerlund’s system as taught by LIU above.  The modification would have been obvious because one of ordinary skill would be motivated to have a model owner and a data owner in order to improve decision making and increase operation efficiency of the enterprise, as suggested by LIU (paragraph [0021]).

As to claim 13, which incorporates the rejection of claim 9, Wu, Nerurkar and Westerlund fail to explicitly teach wherein a model owner has part of the service data, and the data owner has another part of the service data.
However, LIU teaches wherein a model owner has part of the service data, and the data owner has another part of the service data (see paragraphs [0023]-[0024]…the enterprise (data owner) collects data (step 11) and transmits the data as training data to the data analysis service provider (steps S13, S21). The service provider analyzes the data, for example, using machine learning, to generate a model (step S22), and sends the model back to the data owner (steps S23, S14). The data owner applies the model, for example, using it to generate predictions from prediction input (step S16)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Wu, Nerurkar and Westerlund to add a model owner and a data owner to the combination system of Wu, Nerurkar and Westerlund’s system as taught by LIU above.  The modification would have been obvious because one of ordinary skill would be motivated to have a model owner and a data owner in order to improve decision making and increase operation efficiency of the enterprise, as suggested by LIU (paragraph [0021]).

As to claim 20, which incorporates the rejection of claim 16, Wu, Nerurkar and Westerlund fail to explicitly teach wherein a model owner has part of the service data, and the data owner has another part of the service data.
However, LIU teaches wherein a model owner has part of the service data, and the data owner has another part of the service data (see paragraphs [0023]-[0024]…the enterprise (data owner) collects data (step 11) and transmits the data as training data to the data analysis service provider (steps S13, S21). The service provider analyzes the data, for example, using machine learning, to generate a model (step S22), and sends the model back to the data owner (steps S23, S14). The data owner applies the model, for example, using it to generate predictions from prediction input (step S16)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Wu, Nerurkar and Westerlund to add a model owner and a data owner to the combination system of Wu, Nerurkar and Westerlund’s system as taught by LIU above.  The modification would have been obvious because one of ordinary skill would be motivated to have a model owner and a data owner in order to improve decision making and increase operation efficiency of the enterprise, as suggested by LIU (paragraph [0021]).

Response to Applicant’s arguments
The Applicant’s arguments filed on 1/05/2021 have been fully considered but are moot in view of new ground(s) of rejection.  Applicant who only made general allegations made no specific arguments for the previous rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122